Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED CORRESPONDENCE

Drawings
Applicant is reminded that in order to avoid an abandonment of this application, the drawings must be corrected in accordance with the instructions set forth in the paper mailed on 4/3/2020.
The drawings are objected to because --the unlabeled rectangular box(es) shown in the drawings should be provided with descriptive text labels--.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 7, 9, 11-13, 16-17, 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lu et al. (US 2014/0195112 A1).
As to claims 1, 17, 20, Lu teaches acquiring, by the vehicle, a first set of the route profile data for a predetermined route section of a route of the vehicle, the first set of route profiled data depending on data provided by a sensor of the vehicle (Sensors such as a Global Positioning System aiding in vehicle location and navigation – [19]), the first set of the route profile data being representative of at least a first local physical road characteristic (a location in the existing digital map) of the predetermined route section (e.g. T_map(X_i, Y_i, Z_i) – [111]);	reading, by the vehicle, a second set of the route profile data (300 [Wingdings font/0xE0] … [Wingdings font/0xE0] 316, F.4), the second set of the route profile data being at least partly related to the predetermined route section, the second set of the route profile data being representative of at least a second local physical road characteristic (The data is representative of the specific physical characteristics that are measurable by the individual sensor that is employed. For example, the data is representative of the local physical response to a laser scan in the case of acquiring the first set of the route profile data depending on a laser scanner. For example, the data is representative of the physical effect the road has on the vehicle in the case of acquiring the set of the route profile data depending on the vehicle’s suspension height sensor; e.g. the aggregation of cloud vectors provides a representation of [50]) and having a more precise spatial resolution than the first set of route profile data (data defining a shape and dimension of a road surface has a more precise spatial resolution than GPS data merely defining a location);	determining, by the vehicle, a degree of similarity between the first set of the route profile data and the second set of the route profile data (does T_est(x,y,z) match T_map(X_i, Y_i, Z_i)? – [114]; Note: T_est(x,y,z) is derived from the second set of the route profile data, see 300 [Wingdings font/0xE0] … [Wingdings font/0xE0] 316 [Wingdings font/0xE0] …  [Wingdings font/0xE0] 319, F.4; Thus, the comparison between T_est(x,y,z) and T_map(X_i, Y_i, Z_i) reads on determining a similarity between the two sets as claimed.; Also see, [111]); and 	assigning, based on the determined degree of similarity, the second set of the route profile data to at least one of: conditions immediately surrounding the vehicle (If the estimated abnormal road type does not match the road type on the existing map, the existing digital map will either be modified to reflect the newly determined road type estimate at the given location, or the newly determined road type estimate will be integrated with the existing road type of record, based on the confidence level of the newly determined road type estimate. – [105]; The confidence level of road type estimation depends on the quality of the data provided by the laser scans and the suspension height sensors –[106]; e.g. A fusion or integration of T_est(x,y,z) with T_map(X_i, Y_i, Z_i may be performed to provide a final road type T_(x,y,z) at the location
As to claim 2, Lu teaches the method as claimed in claim 1, further comprising: determining positioning information that is representative of a given route section, wherein the second set of the route profile data depends on the determined positioning information ([50]).
As to claim 3, Lu teaches the method as claimed in claim 1, wherein the first local physical road characteristics (the abnormal road type for a location in the existing digital map – [111]) and the second local physical road characteristics (The data is representative of the specific physical characteristics that are measurable by the individual sensor that is employed. For example, the data is representative of the local physical response to a laser scan in the case of acquiring the first set of the route profile data depending on a laser scanner. For example, the data is representative of the physical effect the road has on the vehicle in the case of acquiring the set of the route profile data depending on the vehicle’s suspension height sensor; e.g. the aggregation of cloud vectors provides a representation of the shape and dimensions of the road surface and features thereof as measured at time t – [50]) refer, at least in part, to different physical road characteristics or measured parameters.
As to claim 4, Lu teaches the method as claimed in claim 3, further comprising: assigning the first local physical road characteristics, at least in part, to one first class (road abnormalities indexed by map location); and assigning the second local physical road characteristics, at least in part, to one second class (road heights at front wheels), wherein the first and second classes are different such that one of the first and second classes includes local physical road characteristics that can be assigned directly to the road (see TABLE 2: “Abnormal Road Type”), and the other of the first and second classes includes local physical road characteristics that are determined depending on a specific characteristic ([91], [92])of the vehicle (Controlling the suspension of the one or more of the rear wheels following the front wheels based on the estimated road  – [98]).
As to claim 5, Lu teaches the method as claimed in claim 1, wherein the at least one first local physical road characteristic and/or the at least one second local physical road characteristic represents at least one of: a profile of a local road height and/or road curvature,  a profile of transverse forces that have an effect on the vehicle or another vehicle when driving on the route section, a profile of a friction coefficient, a profile of a local temperature of the road (The road condition sensors may measure such features as, for example, the road temperature, whether the road surface is wet or dry, the salinity of any road surface moisture, and the presence of snow on the road. – [19]), and a profile of at least one mechanical force and/or a physical effect that has an impact on a component of a chassis of the vehicle ([91], [92]).
As to claim 7, Lu teaches the method as claimed in claim 1, wherein the first set of the route profile data and/or the second set of the route profile data are determined by or are dependent on a course of a route relief detected by the vehicle or another vehicle ([120], [121]).
As to claim 9, Lu teaches the method as claimed in claim 1, wherein the first set of route profile data is based on a profile of vertical and/or transverse forces having an impact on the vehicle (314, 316, F.4).
As to claim 11, Lu teaches the method as claimed in claim 1, further comprising: 	providing a vehicle profile of the vehicle; and determining, depending on the vehicle profile and the second set of the route profile data, information that is representative of at least one degree of an impact of local physical road characteristics on the vehicle when driving on a given local route section ([91], [92]).
As to claim 12, Lu teaches the method as claimed in claim 1, wherein at least one of the first set of the route profile data and the second set of the route profile data respectively represents a varying local physical road characteristic of a route section (TABLE 2: Small road undulations – [94]).
As to claim 13, Lu teaches the method as claimed in claim 12, wherein at least one of the first set of route profile data and the second set of route profile data respectively represents at least one of: a distribution function (312, F.4) or profile function of the route moisture, a distribution function or profile function of the route temperature, and a distribution function or a profile function of the friction coefficient.
As to claim 16, Lu teaches the method as claimed in claim 1, in which, at least one of the following is performed in the vehicle based on said assigning of the second set of route profile data: active control of vertical dynamic attenuation and/or acceleration effect on a passenger compartment of the vehicle (330, F.4), change of a function that controls a torque having impact on a steering wheel of the vehicle depending on a force effect of local physical characteristics of the route on at least one wheel of the vehicle, and change of at least one vehicle function for a semi-automated longitudinal and/or transverse control of the vehicle.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim(s) 1-5, 8-9, 11-13, 17-20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Powers et al. (US 2015/0166072 A1) in view of Flik et al. (US 2014/0122014 A1) and Lu et al. (US 2014/0195112 A1).
As to claims 1, 17, 20, Powers teaches acquiring (e.g. acquired sensor data measured by the vehicle, [13]-[14]), by a vehicle, a first set of the route profile data for a predetermined route section of a route of the vehicle, the first set of route profiled data depending on data provided by a sensor of the vehicle, the first set of the route profile data being representative of at least a first local physical road characteristic of the predetermined route section; 	reading (e.g. the vehicle may access stored profiles from the cloud based database – [103]), by the vehicle, a second set of the route profile data, the second set of the route profile data being at least partly related to the predetermined route section, whereby the second set of the route profile data is representative of at least a second local physical road characteristic (Initially, a processing platform/database receives road surface reports from a plurality of vehicles traveling over roads. These road surface reports typically include COF information determined by the vehicles along with location information identifying where the COF information was determined. The road surface reports may also include environmental information measured directly or from which environmental information for the location may be determined (e.g., in conjunction with a weather model). – [107]);	 determining a degree of similarity between the first set of the route profile data and the second comparing a specified vehicle with other vehicles with similar properties and/or using sensor outputs from other vehicles. Similar properties may include, similar model/make, similar tires, similar number of miles on the tires, similar profiles in measured weather conditions, COF measurements of vehicles traveling over current trip path of a vehicle, etc. – [99]); and 	assigning, based on the determined degree of similarity, the second set of the route profile data to at least one of conditions immediately surrounding the vehicle and a time-dependent mapping function of influences that the route has on the vehicle (A library is used for inferring the anticipated characteristics of a specific vehicle by comparison with other, similar vehicles. – [47];  A vehicle with an incomplete profile does not necessarily have measured data that correlates to the specific weather conditions. As a result, its performance can be estimated by extrapolating from data for similar vehicles profiles in the library. – [100]).	Worth mentioning, Powers teaches the route profile data having spatial resolution (E.g. surface and/or road structure (e.g., changes in road grade, changes from asphalt to concrete, changes from new asphalt to worn asphalt. – [101]).	However, it is not explicitly disclosed that the second set of the route profile data has “a more precise spatial resolution that the first set of route profile data”. Nor is it explicitly disclosed that the “acquiring”, “reading”, and “determining” steps are performed by a vehicle. 	In a related invention, Flik teaches a spatial resolution varies across different vehicles due to the a systematic measuring error by an individual (type of) sensor  - [12]; e.g. a detected local unevenness of the road surface – abstract), and that a set of route profile data having a more precise spatial resolution than another should be statistically evaluated to increase precision of spatial resolution (The present disclosure offers the advantage that by the evaluation of a number of records which are advantageously provided by different vehicles, an unevenness of the road surface at the geographic position can now be detected very precisely. In this context, errors or uncertainties which occur during the detection of individual locally detected unevennesses of the road surface at the geographic position are compensated for by a statistical evaluation. – [10]).	It would have been obvious to incorporate the teachings of Flik into the system of Powers in order to statistically evaluate data (Powers: road surface reports from a plurality of vehicles traveling over roads – [107]; Flik: a number of records which are advantageously provided by different vehicles - [10]) to increase the precision of spatial resolution such that the second set of route profile data (Flik: statistically processed data) has a more precise spatial resolution than the first set of data (data that is not statistically processed). The motivation being to better compensate for individual sensor error.	However, it is not explicitly disclosed that the “determining” step is performed by a vehicle. 	In a related invention, Lu teaches a vehicle data processing apparatus capable of performing the “determining” step by the vehicle (Lu: Information relating to the abnormal road [121]; The received abnormal road condition information can be further processed and/or integrated with information stored in vehicle memory – [117]; [40], [41], [42], [43], [45]).	It would have been obvious to incorporate the teachings of Lu into the system of Powers such that the “determining” step be performed by a data processing apparatus of the vehicle as described. The motivation being to create a more vehicle system capable of independent data processing.
As to claim 2, the combination teaches the method as claimed in claim 1, further comprising:	determining positioning information that is representative of a given route section, wherein the second set of the route profile data depends on the determined positioning information (Powers: data from more than one vehicle in this library is combined to form at least one element of an assessment of road conditions in a specific location common to these vehicles – [19]).
As to claim 3, the combination teaches the method as claimed in claim 1, wherein the first local physical road characteristics and the second local physical road characteristics refer, at least in part, to different physical road characteristics or measured parameters (Powers: The environment conditions are derived, at least in part, by sensor(s) on or near a vehicle at the time the measurements relating to coefficient of friction and slip ratio are taken. In one embodiment, local road temperature and conditions are monitored by an infrared camera mounted to the vehicle – [15];  A vehicle with an incomplete profile does not necessarily have measured data that correlates to the specific weather conditions. As a result, its performance can be estimated by extrapolating from data for similar vehicles profiles in the library. – 
As to claim 4, the combination teaches the method as claimed in claim 3, further comprising: assigning the first local physical road characteristics, at least in part, to one first class; and assigning the second local physical road characteristics, at least in part, to one second class, wherein the first and second classes are different such that one of the first and second classes includes local physical road characteristics that can be assigned directly to the road, and the other of the first and second classes includes local physical road characteristics that are determined depending on a specific characteristic of the vehicle and/or another vehicle (Powers: COF data from all vehicles that have passed by a particular location – [47]; COF data from a set of similar vehicles, or vehicles with similar tires, or of similar ages, etc. – [47];  The prior COF information for the travel path may be determined in any manner from previously reported COF information. For instance, the prior COF information may be an average of all COFs reported by vehicles having previously passed over all or portions of the travel path. Any other mathematical representation (e.g., mode, mean etc.) of the prior COFs may be provided. The prior COF information may be further analyzed based on, for example vehicle type. In this regard, the type of vehicle on the travel path may be known and the vehicle may request or otherwise receive COF information for like vehicles: rear wheel drive vehicles, small all wheel drive, large all wheel drive, trucks, etc. That is, prior COF information for like vehicles may be provided along the travel path. – [102]).
As to claim 5, the combination teaches the method as claimed in claim 1, wherein the at least one first local physical road characteristic and/or the at least one second local physical road characteristic represents at least one of: a profile of a local road height and/or road curvature, a profile of transverse forces that have an effect on the vehicle or another vehicle when driving on the route prior COF information 1402 may be provided for predetermined road segments (e.g., every quarter mile) and/or for changes in road geography, surface and/or road structure (e.g., changes in road grade, changes from asphalt to concrete, changes from new asphalt to worn asphalt, bridge susceptible to icing, etc.). – [101]).
As to claim 8, the combination teaches wherein the first set of the route profile data refers to the first local physical road characteristics of a first route section, and wherein said assigning the second set of the route profile data is performed for a second route section (vehicle performance along expected route sections is inferred by assigning previous and current condition sets), and wherein the first route section and the second route section are different (Powers: An expected travel path may be inferred based on a current travel direction of a vehicle, previous user information, or entered by a user. The database may provide information for the expected travel path to the vehicle. In this regard, the database may include measurements and/or profiles of vehicles having previously traveled over the expected travel path. Prior COF information may be provided for predetermined road segments (e.g., every quarter mile) and/or for changes in road geography, surface and/or road structure (e.g., changes in road grade, changes from asphalt to concrete, changes from new asphalt to worn asphalt, bridge susceptible to icing, etc.) – [101]; In any arrangement, the vehicle profile computation module may utilize the prior COF information with the profiles to determine the expected performance of  [103]).
As to claim 9, the combination teaches the method as claimed in claim 1, wherein the first set of route profile data  is based on a profile of vertical and/or transverse forces having an impact on the vehicle (Powers: the present invention produces one or more profiles of COF values and COF curves associated with a particular vehicle. The profiles are created by measuring COF and/or slip ratio using at least one sensor under at least two environmental conditions, and storing the values of COF and/or slip ratio in a database. Such profiles may be stored alongside descriptive information about the environment. The descriptive information may include time, location (e.g., as determined by GPS), other sensor information, local weather conditions, etc. The descriptive information may also include pointers to other information sets - [51]; the sensors identify road surface type (e.g., concrete, asphalt, gravel, dirt), condition (e.g., worn, cracked, potholed), and covering (e.g., black ice, lose or packed snow, slush, rain, dirt, etc.) – [79]).
As to claim 11, the combination teaches the method as claimed in claim 1, further comprising: providing a vehicle profile of the vehicle; and determining, depending on the vehicle profile and the second set of the route profile data, information that is representative of at least one degree of an impact of local physical road characteristics on the vehicle when driving on a given local route section (Powers: A library is used for inferring the anticipated characteristics of a specific vehicle by comparison with other, similar vehicles. – [47];  A vehicle with an incomplete profile does not necessarily have measured data that correlates to the specific weather conditions. As a [100]).
As to claim 12, the combination teaches the method as claimed in claim 1, wherein at least one of the first set of the route profile data and the second set of the route profile data respectively represents a varying local physical road characteristic of a route section (Powers: profiles are tagged with information about time. the environment conditions are derived, at least in part, by sensor(s) on or near a vehicle at the time the measurements relating to coefficient of friction and slip ratio are taken. – [15]).
As to claim 13, the combination teaches the method as claimed in claim 12, wherein at least one of the first set of route profile data and the second set of route profile data respectively represents at least one of: a distribution function or profile function of the route moisture, a distribution function or profile function of the route temperature, and a distribution function or a profile function of the friction coefficient (Powers: profiles of coefficients of frictions and slip ratio and plots of coefficient of friction (COF) versus slip ratio for a vehicle are compiled over time, across a variety of road environments. In one embodiment, these profiles are tagged with information about geographic position and/or are tagged with information about time. In one embodiment, these profiles are tagged with information about environmental conditions. The type of precipitation (e.g., rain, snow) is measured directly by the precipitation sensor or inferred from a combination of sensor measurements. In one embodiment, local road temperature and conditions are monitored by an infrared camera mounted to the vehicle – [15]
As to claim 18, the combination teaches the apparatus as claimed in claim 17, wherein the apparatus comprises the sensor apparatus system and is further configured to determine the first set of the route profile data for the predetermined route section (Powers: 401, 402, 403, F. 4).
As to claim 19, the combination teaches the apparatus as claimed in claim 17, wherein the apparatus has at least one portable part (smartphone/cellular phone) that is configured to at least one of determine data, via an interface, from a vehicle board network and determine data from at least one of a navigation map and an external database (Powers: Sensors communicates to a hub device using a wireless communications protocol. The hub device is a cellular phone. The hub is connected to the On Board Diagnostics (OBD) system of the car, drawing power and/or measurements from the OBD. - [16]; a plurality of sensors send to a smartphone acting as a hub, which aggregates, organizes, fuses and/or prepares information; a plurality of smartphones, posts that information to a collection system, [94]).

Claims 6, 10, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Powers, Flik, and Lu as applied to claim 1 above, and further in view of Choi et al. (US 2012/0203428 A1).
As to claims 6, 10, Powers and Flik do not explicitly teach the limitations.	Choi teaches wherein route profile data refers, at least in part, to different running directions within a given route section (the scanning vehicle can determine road conditions for a travelled road lane as well as for adjacent lanes, and this information can be sent to the server for updating the central database – [38]; road condition information collected by one vehicle can be used by another in anticipation of road conditions, even where the vehicles are travelling in opposite directions and/or in different ).	It would have been obvious to incorporate the teachings of Choi into the system of modified Powers such that the first and second set of route profile data refer, at least in part, to different running directions within a given route. The motivation being to better determine approaching conditions for other vehicles along a route.	Per claim 10, the combination teaches providing the second set of the route profile data from a second vehicle that is at least one of located in a predetermined environment of the vehicle and drives in a predetermined direction toward the vehicle (Choi: the scanning vehicle can determine road conditions for a travelled road lane as well as for adjacent lanes, and this information can be sent to the server for updating the central database – [38]; road condition information collected by one vehicle can be used by another in anticipation of road conditions, even where the vehicles are travelling in opposite directions and/or in different lanes – [21]).
As to claim 16, Power and Flik do not explicitly teach the limitations.	Choi teaches, in which, at least one of the following is performed in the vehicle based on said assigning of the second set of route profile data: active control of vertical dynamic attenuation and/or acceleration effect on a passenger compartment of the vehicle, change of a function that controls a torque having impact on a steering wheel of the vehicle depending on a force effect of local physical characteristics of the route on at least one wheel of the vehicle, and change of at least one vehicle function for a semi-automated longitudinal and/or transverse control of the vehicle (road condition information collected by one vehicle can be used to adjust the suspension by another in anticipation of road conditions, even where the vehicles are travelling in opposite directions and/or in different lanes – [21])..

Claims 7, 14, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Powers, Flik, and Lu as applied to claim 1 above, and further in view of Knox et al. (US 2015/0160021 A1).
As to claim 7, Powers and Flik may not explicitly teach the limitations. 	Knox teaches wherein the first set of the route profile data and/or the second set of the route profile data are determined by or are dependent on a course of a route relief detected by the vehicle or another vehicle (A road profile includes z-axis deflection measurements taken at uniform distances from the location in the direction of travel. A road profile can also contain additional data such as x-axis and y-axis deflection; compass heading; steering angle; or other information included in navigation systems. The additional data may be advantageous in using pattern matching techniques to more precisely locate the vehicle or in uniquely associating a road profile with a location. The additional data may be advantageous in determining, for example, the degree to which traction should be considered in developing the trajectory. – [43]; FIG. 9 shows a method for optimizing a trajectory plan. A profile is determined, either by passing over the road, or by retrieving a profile from a database. There is actual execution of the new trajectory plan, and some measure of performance (such as suspension displacement, power consumption, traction, vertical velocity, or vertical acceleration of the payload compartment) recorded from the execution. The measure(s) of performance is compared with the measures of any previous trajectory  [79]).	It would have been obvious to incorporate the teachings of Knox into the system of modified Powers such that the sets of route profile data be determined by or are dependent on a course of a route relief detected by the vehicle or another vehicle. The motivation being to provide better vehicle performance.
As to claims 14, 15, Powers and Flik may not explicitly teach the limitations. 	Knox teaches coding and decoding (Fourier transform and filtering of the profile data in the frequency range and therewith also the back transformation) of route profile data that includes at least one of a spectral distribution and a spectral distribution function (FIG. 9 shows optimizing a trajectory plan. A profile is determined, either by passing over the road, or by retrieving a profile from a database. A trajectory plan is developed. – [79]; One method of developing a trajectory plan is to low pass filter, preferably bi-directionally, the profile data. If the profile is expressed as temporal data, filtering can be accomplished in either the time or frequency domains (temporal data can be transformed to the frequency domain through use of a Fourier transform) – [76].)

Response to Arguments
Applicant’s arguments, see the bottom paragraph on page 8, of the remarks filed 3/19/2021, with respect to the rejection(s) of the claims under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Lu.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARRETT F EVANS whose telephone number is (571)270-5326.  The examiner can normally be reached on Monday-Friday from 9AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached via telephone (571) 272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-



/G.F.E/Examiner, Art Unit 3663                                                                                                                                                                                                        

	

/JONATHAN M DAGER/Primary Examiner, Art Unit 3663